UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21216 Nuveen Insured Massachusetts Tax-Free Advantage Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:2/29/12 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Insured Massachusetts Tax-Free Advantage Municipal Fund (NGX) February 29, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations – 28.0% (18.3% of Total Investments) $ 600 Massachusetts Development Finance Agency Revenue Bonds, Lesley University Issue Series B-1 and 7/21 at 100.00 AA– $ 670,578 B-2, 5.250%, 7/01/33 – AGM Insured Massachusetts Development Finance Agency, Revenue Bonds, Boston University, Series 2005T-1, 10/15 at 100.00 A 5.000%, 10/01/39 – AMBAC Insured Massachusetts Development Finance Agency, Revenue Bonds, Worcester Polytechnic Institute, 9/17 at 100.00 A+ Series 2007, 5.000%, 9/01/37 – NPFG Insured Massachusetts Development Finance Authority, Revenue Bonds, Middlesex School, Series 2003, 9/13 at 100.00 A1 5.000%, 9/01/33 Massachusetts Development Finance Authority, Revenue Bonds, WGBH Educational Foundation, No Opt. Call A Series 2002A, 5.750%, 1/01/42 – AMBAC Insured Massachusetts Development Finance Authority, Revenue Bonds, WGBH Educational Foundation, 1/18 at 100.00 AA– Series 2008A, 5.000%, 1/01/42 – AGC Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Boston College, 6/13 at 100.00 AA– Series 2003N, 5.125%, 6/01/37 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Worcester State 11/12 at 100.00 A College, Series 2002, 5.000%, 11/01/32 – AMBAC Insured Total Education and Civic Organizations Health Care – 14.3% (9.3% of Total Investments) Massachusetts Development Finance Agency, Revenue Bonds, Partners HealthCare System, Series 7/21 at 100.00 AA 2012L, 5.000%, 7/01/36 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Cape Cod Healthcare 11/19 at 100.00 AA– Obligated Group, Series 2004D, 5.125%, 11/15/35 – AGC Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., 7/12 at 100.00 A– Series 1998A, 5.000%, 7/01/25 – NPFG Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Caregroup Inc., Series B1 Capital Asset Program Converted June 13,2008: 5.375%, 2/01/26 – NPFG Insured 8/18 at 100.00 A– 5.375%, 2/01/27 – NPFG Insured 8/18 at 100.00 A– Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Caregroup Inc., 8/18 at 100.00 A– Series B2, Capital Asset Program, Converted June 9, 2009, 5.375%, 2/01/28 – NPFG Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Milford Regional 7/17 at 100.00 BBB– Medical Center, Series 2007E, 5.000%, 7/15/32 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Milton Hospital 7/15 at 100.00 BB– Project, Series 2005D, 5.250%, 7/01/30 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, UMass Memorial 7/15 at 100.00 A– Health Care, Series 2005D, 5.000%, 7/01/33 Total Health Care Housing/Multifamily – 11.3% (7.3% of Total Investments) Boston Housing Authority, Massachusetts, Capital Program Revenue Bonds, Series 2008, 5.000%, 4/18 at 100.00 AA– 4/01/20 – AGM Insured Massachusetts Development Finance Authority, Multifamily Housing Revenue Bonds, Emerson Manor 7/17 at 100.00 BB Project, Series 2007, 4.800%, 7/20/48 Massachusetts Housing Finance Agency, Housing Bonds, Series 2003H, 5.125%, 6/01/43 12/12 at 100.00 AA– Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue Bonds, Series 2002H, 7/12 at 100.00 AA– 5.200%, 7/01/42 – AGM Insured Total Housing/Multifamily Industrials – 7.3% (4.8% of Total Investments) Massachusetts Development Finance Authority, Revenue Bonds, 100 Cambridge Street Redevelopment, M/SRBC Project, Series 2002A: 5.125%, 8/01/28 – NPFG Insured 8/12 at 100.00 BBB 5.125%, 2/01/34 – NPFG Insured 8/12 at 100.00 BBB Total Industrials Long-Term Care – 4.6% (3.0% of Total Investments) Massachusetts Development Finance Authority, GNMA Collateralized Revenue Bonds, Neville 12/12 at 105.00 AA+ Communities, Series 2002A, 6.000%, 6/20/44 Tax Obligation/General – 12.7% (8.3% of Total Investments) Littleton, Massachusetts, General Obligation Bonds, Series 2003, 5.000%, 1/15/21 – FGIC Insured 1/13 at 101.00 AA Massachusetts, General Obligation Bonds, Consolidated Loan, Series 2004B, 5.250%, 8/01/21 – No Opt. Call AA+ AGM Insured North Attleborough, Massachusetts, General Obligation Bonds, Series 2004, 5.000%, 7/15/15 – 7/14 at 101.00 Aa2 FGIC Insured Total Tax Obligation/General Tax Obligation/Limited – 10.5% (6.9% of Total Investments) Martha’s Vineyard Land Bank, Massachusetts, Revenue Bonds, Series 2002, 5.000%, 5/01/32 – 5/13 at 100.00 A– AMBAC Insured Massachusetts College Building Authority, Project Revenue Bonds, Series 2008A, 5.000%, 5/18 at 100.00 Aa2 5/01/33 – AGC Insured Massachusetts State, Special Obligation Dedicated Tax Revenue Bonds, Series 2005, 5.000%, No Opt. Call A1 1/01/20 – FGIC Insured Total Tax Obligation/Limited Transportation – 2.5% (1.7% of Total Investments) Massachusetts Port Authority, Revenue Bonds, Series 2003A, 5.000%, 7/01/33 – NPFG Insured 7/13 at 100.00 AA– U.S. Guaranteed – 41.7% (27.1% of Total Investments) (4) Massachusetts Bay Transportation Authority, Sales Tax Revenue Bonds, Senior Lien Series 2002A, 7/12 at 100.00 AAA 5.000%, 7/01/27 (Pre-refunded 7/01/12) – FGIC Insured Massachusetts College Building Authority, Project Revenue Refunding Bonds, Series 2003A, 5/13 at 100.00 Aa2 (4) 5.250%, 5/01/22 (Pre-refunded 5/01/13) – SYNCORA GTY Insured Massachusetts Development Finance Authority, Revenue Bonds, Massachusetts College of Pharmacy 7/13 at 101.00 A (4) and Allied Health Sciences, Series 2003C, 6.375%, 7/01/23 (Pre-refunded 7/01/13) Massachusetts Health and Educational Facilities Authority, Revenue Bonds, New England Medical 5/12 at 100.00 N/R (4) Center Hospitals, Series 2002H, 5.000%, 5/15/25 (Pre-refunded 5/15/12) – FGIC Insured Massachusetts Port Authority, Revenue Bonds, Series 1982, 13.000%, 7/01/13 (ETM) 5/12 at 100.00 AAA Massachusetts State, Special Obligation Dedicated Tax Revenue Bonds, Series 2004, 5.250%, 1/14 at 100.00 A1 (4) 1/01/21 (Pre-refunded 1/01/14) – FGIC Insured Massachusetts Water Resources Authority, General Revenue Bonds, Series 2004D, 5.000%, 8/01/24 8/13 at 100.00 AA+ (4) (Pre-refunded 8/01/13) – NPFG Insured Pittsfield, Massachusetts, General Obligation Bonds, Series 2002, 5.000%, 4/15/18 4/12 at 101.00 AA (4) (Pre-refunded 4/15/12) – NPFG Insured Springfield, Massachusetts, General Obligation Bonds, Series 2003, 5.250%, 1/15/22 1/13 at 100.00 AA (4) (Pre-refunded 1/15/13) – NPFG Insured University of Massachusetts Building Authority, Senior Lien Project Revenue Bonds, Series 11/14 at 100.00 AA– (4) 2004-1, 5.375%, 11/01/21 (Pre-refunded 11/01/14) – AMBAC Insured Total U.S. Guaranteed Utilities – 3.2% (2.1% of Total Investments) Guam Power Authority, Revenue Bonds, Series 2010A, 5.000%, 10/01/37 – AGM Insured 10/20 at 100.00 AA– Water and Sewer – 17.2% (11.2% of Total Investments) Lynn Water and Sewer Commission, Massachusetts, General Revenue Bonds, Series 2003A, 5.000%, 12/13 at 100.00 A1 12/01/32 – NPFG Insured Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Series 2006-12, 8/16 at 100.00 AAA 4.375%, 8/01/31 (UB) Massachusetts Water Resources Authority, General Revenue Bonds, Series 2002J, 5.250%, No Opt. Call AA+ 8/01/19 – AGM Insured Massachusetts Water Resources Authority, General Revenue Bonds, Series 2006A: 5.000%, 8/01/31 – AMBAC Insured 8/16 at 100.00 AA+ 4.000%, 8/01/46 8/16 at 100.00 AA+ Springfield Water and Sewerage Commission, Massachusetts, General Revenue Bonds, Refunding No Opt. Call AA– Series 2010B, 5.000%, 11/15/30 – AGC Insured Springfield Water and Sewerage Commission, Massachusetts, General Revenue Bonds, Series 2003A, 7/14 at 100.00 A+ 5.000%, 7/01/16 – NPFG Insured Total Water and Sewer $ 58,700 Total Investments (cost $59,357,237) – 153.3% Floating Rate Obligations – (0.8)% MuniFund Term Preferred Shares, at Liquidation Value – (54.1)% (5) Other Assets Less Liabilities – 1.6% Net Assets Applicable to Common Shares – 100% $ 40,811,712 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of February 29, 2012: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
